MEMORANDUM **
Wilson Adonies Mazariegos-Santos, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929, 933(9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Mazariegos-Santos did not establish past persecution because the threats he received did not amount to persecution. See id. at 936-37. Substantial evidence also supports the BIA’s finding that Mazariegos-Santos’ fear *335of future persecution from members of the Guatemalan Republican Front was not objectively reasonable, see Abebe v. Gonzales, 432 F.3d 1037, 1043-44 (9th Cir.2005), and that he failed to establish that it would be “either unsafe or unreasonable” for him to relocate to another part of Guatemala, see Kaiser v. Ashcroft, 390 F.3d 653, 659 (9th Cir.2004) (discussing standard for internal relocation); 8 C.F.R. § 1208.13(b)(3)(i).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.